DETAILED ACTION

Summary
This is the initial Office Action based on the System for Managing an Agricultural Open Space filed February 17, 2022.
Claims 11-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the guide rail arrangements" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the guide rail arrangements” recited on line 4 of claim 11 is referring to any of the “at least two guide rail arrangements” recited on line 2 of claim 1, and if so which of the at least two guide rail arrangements, or if “the guide rail arrangements” recited on line 4 of claim 11 is referring to entirely different guide rail arrangements altogether. Dependent claims are rejected for dependency.
Claim 12 recites the limitation "the solar panel arrangement" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the solar panel arrangement” recited on line 1 of claim 12 is referring to any of the “at least one solar panel arrangement” recited on line 5 of claim 1, and if so which of the at least one solar panel arrangement, or if “the solar panel arrangement” recited on line 1 of claim 12 is referring to entirely different solar panel arrangement altogether.
Amending “the solar panel arrangement” to “the at least one solar panel arrangement” would overcome the rejection.
Claim 13 recites the limitation "the solar panel arrangement" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the solar panel arrangement” recited on line 3 of claim 13 is referring to any of the “at least one solar panel arrangement” recited on line 5 of claim 1, and if so which of the at least one solar panel arrangement, or if “the solar panel arrangement” recited on line 3 of claim 13 is referring to entirely different solar panel arrangement altogether.
Amending “the solar panel arrangement” to “the at least one solar panel arrangement” would overcome the rejection.
Claim 14 recites the limitation "said pairs" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “said pairs” recited on line 4 of claim 14 is referring to any of the “at least two pairs” recited on line 1 of claim 14, and if so which of the at least two pairs, or if “said pairs” recited on line 4 of claim 14 is referring to entirely different pairs altogether.
Claim 15 recites the limitation "the solar panel arrangement" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the solar panel arrangement” recited on line 1 of claim 15 is referring to any of the “at least one solar panel arrangement” recited on line 5 of claim 1, and if so which of the at least one solar panel arrangement, or if “the solar panel arrangement” recited on line 1 of claim 15 is referring to entirely different solar panel arrangement altogether.
Amending “the solar panel arrangement” to “the at least one solar panel arrangement” would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bestex Fabricage (DE 20 2020 104859 U1).
With regard to claim 11, Bestex Fabricage a system for managing an agricultural open space, having: 
at least two guide rail arrangements running parallel to one another (such as depicted in Fig. 1, at least two guide rail arrangements 3 running parallel to one another); 
a processing device supported on both guide rail arrangements and being able to be moved along the guide rail arrangements (such as exemplified in Fig. 4, a processing device 11 mechanically supported on both guide rail arrangements 3 and being able to move along the guide rail arrangements 3 via wheels/rollers; see Fig. 14); 
at least one solar panel arrangement arranged above the guide rail arrangements and the processing device (see Fig. 1 and Fig. 4 depicting at least one solar panel arrangement arranged above the cited guide rail arrangements 3 and the cited processing device 11).
With regard to claim 12, Bestex Fabricage discloses wherein
the solar panel arrangement is supported on at least one of the guide rail arrangements via at least one support structure (such as depicted in Fig. 2, the solar panel arrangement 2 is supported on at least one of the guide rail arrangements 3 via at least one roofing support structure 4).
With regard to claim 13, Bestex Fabricage discloses wherein
the system has at least one electrical energy store for storying electrical energy generated by the solar panel arrangement (see [0026] teaching collection means 7 and supply to storage medium).
With regard to claims 14 and 17, Bestex Fabricage discloses a system for managing an agricultural open space, having: 
at least two guide rail arrangements running parallel to one another (such as depicted in Fig. 1, the left and right halves of each component 3 are cited to read on the claimed “guide rail arrangement” because they include an extended rail for guiding wheels/rollers; see Fig. 14); 
a processing device supported on both guide rail arrangements and being able to be moved along the guide rail arrangements (such as exemplified in Fig. 4, a processing device 11 mechanically supported on both guide rail arrangements 3 and being able to move along the guide rail arrangements 3 via wheels/rollers; see Fig. 14); 
at least one solar panel arrangement arranged above the guide rail arrangements and the processing device (see Fig. 1 and Fig. 4 depicting at least one solar panel arrangement arranged above the cited guide rail arrangements 3 and the cited processing device 11), wherein
at least two pairs of guide rail arrangements are provided (as depicted in Fig. 1, at least two pairs of the cited guider rail arrangements are provided such as a pair of the left halves of component 3 and a pair of the right halves of component 3), and
the guide rail arrangements of each pair are set up to interact for guiding the processing device (such as depicted in Fig. 1, the cited guide rail arrangements of each pair are set up to interact, extend parallel to one another and include slots for wheels/rollers, for guiding the processing device 11) and wherein
at least part of the processing device is set up to move between said pairs (see Fig. 1 depicting the cited processing device 11 capable of moving between said pairs, left and right halves of component 3), wherein
the guide rail arrangements have a plurality of consecutive rail segments (as depicted in Fig. 1, the cited guide rail arrangements have a plurality of consecutive rail segments, such as the left and right halves of each guide rail arrangements).
With regard to claim 15, Bestex Fabricage discloses wherein
the solar panel arrangement at least partially covers an area within which the processing device can be moved (see Fig. 1 and Fig. 4).
With regard to claim 16, Bestex Fabricage discloses wherein
the processing device comprises an irrigation unit for irrigating the open space (see 11, Fig. 11).
With regard to claim 18, Bestex Fabricage a system for managing an agricultural open space, having: 
at least two guide rail arrangements running parallel to one another (such as depicted in Fig. 1, at least two guide rail arrangements 3 running parallel to one another); 
a processing device supported on both guide rail arrangements and being able to be moved along the guide rail arrangements (such as exemplified in Fig. 1 and Fig. 4, a processing device 4 including spray 11 mechanically supported on both guide rail arrangements 3 and being able to move along the guide rail arrangements 3 via wheels/rollers; see Fig. 14); 
at least one solar panel arrangement arranged above the guide rail arrangements and the processing device (see Fig. 1 and Fig. 4 depicting at least one solar panel arrangement arranged above the cited guide rail arrangements 3 and the cited processing device 4/11).
at least one of the guide rail arrangements has a rail on which a driven wheel of the processing device rolls (see Fig. 1 and Fig. 14).
With regard to claim 19, Bestex Fabricage discloses wherein
the guide rail arrangements at least in sections are detachably held on the ground (see Fig. 13 depicting guide rail arrangements 3 at least in sections, left and right halves reading on the claimed sections as they form sections or parts of rail 3, are detachably held on the ground via mobile carriers 1).
With regard to claim 20, Bestex Fabricage discloses wherein
the guide rail arrangements are fastened to a ground anchor which can be detached non-destructively from a soil of the open space (see Fig. 13 depicting cited guide rail arrangements 3 are fastened to a ground anchor 1 which can be detached non-destructively from a soil of the open space as it comprises a flat planar bottom surface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 5, 2022